Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143125                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  _________________________________________                                                                 Mary Beth Kelly
  In re Conservatorship of JESSIE LEE SIMMONS,                                                              Brian K. Zahra,
                                                                                                                       Justices
  JR.
  _________________________________________

  ELLA LOUISE SIMMONS, Conservator for
  JESSIE LEE SIMMONS, JR., a Protected
  Individual,
              Appellant,
  v                                                                  SC: 143125
                                                                     COA: 297232
                                                                     Wayne PC: 00-724720-CA
  LESLIE C. BRAVERMAN,
             Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 14, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           p0829                                                                Clerk